Name: Commission Regulation (EEC) No 2064/81 of 17 July 1981 on the arrangements for imports into Italy and France of certain textile products originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7 . 81 Official Journal of the European Communities No L 201 / 17 COMMISSION REGULATION (EEC) No 2064/81 of 17 July 1981 on the arrangements for imports into Italy and France of certain textile products originating in India HAS ADOPTED THIS REGULATION : Article 1 Importation into Italy and France of the categories of products originating in India specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( 1 ), as last amended by Regula ­ tion (EEC) No 3553/80 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Italy of breeches, shorts and trousers (category 6) and in France of pyjamas and night dresses knitted or crocheted (category 25) and woven (category 30A) for women, girls and infants, originating in India, have exceeded the respective levels referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , India was notified on 20 October 1 980 of a request for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantitative limits for 1981 and 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from India between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 1 . Products as referred to in Article 1 , shipped from India to Italy and France before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from India to Italy and France after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from India on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( «) OJ No L 365, 27. 12. 1978 , p . 1 . (2 ) OJ No L 381 , 31 . 12. 1980, p . 1 . No L 201 / 18 Official Journal of the European Communities 22. 7 . 81 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e ) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's , girls' and infants' woven trousers and slacks of wool , of cotton or of man-made textile fibres I 1 000 pieces 300 318 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres F 1 000 pieces 278 295 30 A 61.04 BÃ ­ 61.04-11 ; 13 ; 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres F 1 000 pieces 220 233